Citation Nr: 0107903	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-17 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than December 29, 
1997, for the grant of service connection for chronic viral 
hepatitis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA), Washington D.C. Regional Office (RO).  In 
January 1999, the RO determined that new and material 
evidence had been submitted to reopen a previously denied 
claim for service connection for chronic viral hepatitis, and 
granted service connection for that disorder and assigned a 
60 percent disability evaluation effective from December 29, 
1997.  An August 1999 rating decision increased the 
disability evaluation from 60 percent to 100 percent, 
effective from December 29, 1997.  The veteran has perfected 
an appeal of the effective date for the grant of service 
connection for chronic viral hepatitis.  

In December 1993, the RO denied the veteran's original claim 
of entitlement to service connection for chronic viral 
hepatitis.  The veteran has recently asserted that there was 
clear and unmistakable error in this decision.  The issue of 
whether there was clear and unmistakable error in a prior 
decision of the RO has not heretofore been adjudicated.  It 
is therefore referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In December 1993, the RO denied the veteran's claim of 
entitlement to service connection for chronic viral 
hepatitis.  In March 1994, the veteran was provided notice of 
that decision and of his right to appeal.  A notice of 
disagreement with that decision was not received within one 
year following.  

2.  The appellant's reopened claim for entitlement to service 
connection for chronic viral hepatitis was received by VA on 
December 29, 1997.


CONCLUSION OF LAW

An effective date earlier than December 29, 1997, for the 
grant of service connection for chronic viral hepatitis is 
not warranted.  38 U.S.C.A. §§ 1110, 5108, 5110, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.400(q)(ii), 20.1100 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1993, the RO denied the veteran's claim of 
entitlement to service connection for chronic viral 
hepatitis.  In March 1994, the veteran was provided notice of 
that decision and of his right to appeal.  A notice of 
disagreement with that decision was not received within one 
year thereafter.  The decision became final and could be 
reopened only by submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991).

The appellant's filed a new claim for entitlement to service 
connection for chronic viral hepatitis on December 29, 1997.  
In January 1999, the RO determined that the requisite new and 
material evidence had been submitted to reopen a previously 
denied claim of entitlement to service connection for chronic 
viral hepatitis.  In the same decision, service connection 
for that disorder was granted and a 60 percent disability 
evaluation was assigned.  An August 1999 rating decision 
increased the disability evaluation assigned from 60 percent 
to 100 percent.  

The effective date of the grant of service connection was 
assigned as December 29, 1997, the date of receipt of the 
veteran's claim to reopen.  The veteran contends that the 
effective date should be August 1992, when his initial claim 
for service connection was filed.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on a claim reopened after 
final disallowance will be the date of receipt of the new 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (a) (West 1991); 38 C.F.R. § 3.400(q)(ii) 
(2000).

The December 1993 decision of the RO was final.  Review of 
the claims file reveals that the veteran's reopened claim for 
entitlement to service connection for chronic viral hepatitis 
was received at the RO on December 29, 1997.  The January 
1999 rating decision granted service connection based on 
evidence received subsequent to December 1997.

Under 38 C.F.R. § 3.400 (2000), when a claim is reopened 
after a final disallowance, an award of service connection 
will be effective as of the later date as between the date 
entitlement arose and the date of reopened claim.  In this 
instance, the appellant's date of claim, December 29, 1997, 
determined the effective date for the grant of service 
connection for chronic viral hepatitis.

The veteran contends that he should have been granted service 
connection in 1993.  However, the basis of the RO's reopening 
of the claim and its allowance in January 1999 was new pieces 
of evidence, including medical opinions and lay statements 
received in conjunction with the veteran's reopened claim in 
1999.  To the extent that the veteran may wish to challenge 
the 1993 RO decision, this would involve a claim of clear and 
unmistakable error in that decision, and although it has been 
alleged, it is not an issue now before the Board.  A reopened 
claim and clear and unmistakable error are different, 
mutually exclusive routes to the goal of determining an 
effective date. Flash v. Brown, 8 Vet. App. 332 (1995). 
Consequently, a claim of clear an unmistakable error cannot 
be said to be inextricably intertwined with the issue of an 
earlier effective date.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991). Therefore, the matter of clear and unmistakable 
error is not now before the Board.  

The veteran has asserted in the alternative that due to his 
extensive hospitalization and incapacitation at the time that 
he received notice of the 1993 adverse decision, he was 
unable to challenge that decision.  He argues that this 
constitutes "good cause shown" under 38 C.F.R. §§ 3.400 and 
3.109(b), for the purpose of affording him an extension of 
the time limit for the filing of a notice of disagreement.  

The evidence of record, however, fails to support the 
veteran's contentions.  He has reported that he had received 
notice of the 1993 adverse decision by April 1994.  A 
statement submitted in May 1999 by Dr. T.W.W., M.D. 
summarizes the veteran's "major admissions" to the 
Manchester Royal Infirmary.  For the period covering April 
1994, the summary indicates that the veteran was hospitalized 
in June 1993 and discharged on June 29, 1993.  The next 
admission was listed in June 1995.  Similarly, the veteran's 
list of his hospitalizations, received in June 1999, does not 
list a hospitalization between the end of June 1993 and early 
June 1995.  

The veteran asserts that between March 1994 and February 
1996, he was either hospitalized or bedridden at home.  He 
also asserts that he was confused and encephalopathic from 
this liver disease and unable to handle his affairs 
efficiently.  The record, however, shows that the December 
1993 rating decision that denied service connection for 
hepatitis also granted non-service-connected pension 
benefits.  In January 1994, the RO received from the veteran 
documents related to the establishment of his pension award, 
as the RO had recently requested.  In addition, there is a 
telefacsimile submitted on behalf of the veteran in February 
1994 concerning his pension benefits.  Following a March 3, 
1994 letter setting out his pension benefit award, a March 
28, 1994 telefacsimile transmission indicates that the 
veteran had received the notice and requested clarification 
concerning the amounts and effective dates of the award of 
pension.  The record also contains pension eligibility 
verification reports submitted by the veteran in 1996 and 
1997.  These documents do not support the conclusion that the 
veteran was unable to handle his affairs or to file documents 
in connection with his claims.  The veteran was actively 
engaged in the pursuit of a VA pension claim at the time that 
he asserts he was incapacitated and unable to file a notice 
of disagreement with the denial of service connection for 
hepatitis.  The Board must conclude that the requisite "good 
cause" has not been shown for the purpose of affording the 
veteran an extension of the time limit for the filing of a 
notice of disagreement to the December 1993 denial of service 
connection for chronic viral hepatitis.  

As the facts of this case show that the appellant's 1992 
claim for service connection for chronic viral hepatitis 
became a final denial in December 1993, and the reopened 
claim for service connection for chronic viral hepatitis was 
not received until December 27, 1997, the Board is unable to 
identify a basis to grant an effective date earlier than 
December 27, 1997, for the grant of service connection for 
chronic viral hepatitis.


ORDER

The claim of entitlement to an effective date earlier than 
December 29, 1997, for the grant of service connection for 
chronic viral hepatitis is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

